Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1-6, 8, 17-, 18, 24, 28-31, 35 and new claims 48-53 are pending.  
See Interview summary11/22/2022 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claim(s) 1-6, 8, 17-, 18, 24, 28-31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Applicant provided Document Titled  CBD Medic...(herein after D1), Document Titled  !:! Dragon (herein after D2), Document Titled “Ultra Strength Bengay” (herein after D3), Stinchcomb WO 2010126501 (herein after D5), and Pagliaro US 20140018750 (herein after D5) is maintained for reasons of record. 

Applicant’s arguments are not persuasive as explained below:
Applicant:
 
    PNG
    media_image1.png
    51
    597
    media_image1.png
    Greyscale

Response: 
There is no need to take closer look, Examiner addressed the ‘inactive ingredient’ issue in the disclosure of D1. See page 3 line 5 onwards. The recited ingredients (including the %), CBD, MgO, menthol, camphor etc. are present in the D1 cream.  
Applicant:

    PNG
    media_image2.png
    154
    590
    media_image2.png
    Greyscale

Response: 
Applicant Remarks page 6, based on post-filing date Marinotti 
	
    PNG
    media_image3.png
    25
    380
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    51
    518
    media_image4.png
    Greyscale

4% = 40 X 0.1% 
Applicant:

    PNG
    media_image5.png
    57
    577
    media_image5.png
    Greyscale

Response: 
Inactive ingredient and inherency are discussed in previous action. 
Applicant:

    PNG
    media_image6.png
    51
    594
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    26
    403
    media_image7.png
    Greyscale


Response: 
Dependent claim 18 
		
    PNG
    media_image8.png
    20
    136
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    19
    132
    media_image9.png
    Greyscale
  
Regardless of whether it is hydrated or it is soluble in water (just as instantly disclosed MgCl2). 

With respect to the Examiner’s conclusion with regards to the claim limitations
Applicant 

    PNG
    media_image10.png
    299
    589
    media_image10.png
    Greyscale

Response:
Claims are limited by the disclosure in the specification.  Clearly, the ingredients , % amounts in examples 1A and 1B, which according to disclosure, lacks stability etc.  
This is the crux of the problem here.  The ingredients, % amounts etc. are already known in the prior art.  The rejection is under 35 USC § 103, not under 35 USC § 102.  New dependent claims drawn to the inherent property of the optimized composition. Emulsifiers: see last paragraph at page 4 of previous action: “Go Together Like Oil, Water….. and Cannabis?”
file:///C:/Users/nchandrakumar/Downloads/blog.modernistpantry.com-Go%20Together%20Like%20Oil%20Water%20and%20Cannabis.pdf
	(Note: Applicant uses post-filing date Weblink at page 5 of 8) 
Examination guidelines are clear in this regard to ranges: Discovering the optimum or workable ranges involves only routine skill in the art. The differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Suggestion: See interview summary.  A favorable office action is possible if the claims are amended consistent with disclosure, especially, working examples.  The working examples are consistent with Applicants Remarks,  But the limitations discussed in the Remarks are not reflected in the claims.  The three critical limitations are recited in broad terms. The working examples limit the cannabinoid to 10% CBD, not to any and all cannabinoid.  In this regard Examiner noted that THC is psychoactive and questionable as to the alleged intended use.  Likewise, Mg2+ and its aqueous solubility noted in Remarks contradicts claim 18 limitation.  Examiner also noted that the validity of compounds of claim 2 for the limitation of analgesics is highly questionable.   


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625